Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 31, 2014                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148373(62)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  NAUM THOMAI and ZHULIETA THOMAI,                                                 Bridget M. McCormack
          Plaintiffs-Appellees,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 148373
  v                                                          COA: 310755
                                                             Macomb CC: 2011-001947-NO
  MIBA HIDRAMECHANICA CORPORATION
  and CORPORATIONS X AND Y,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Self-Insurers’
  Association to participate as amicus curiae is GRANTED. The amicus brief submitted on
  March 31, 2014, by the Michigan Self-Insurers’ Association on the application for leave
  to appeal is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 31, 2014